The appellant was convicted under count 2 of the indictment, which charges that subsequent to September 30, 1919, he did unlawfully have in his possession a still, apparatus, appliance, or a device, or substitute for a still, to be used for the purpose of manufacturing prohibited liquors. Act 1919, p. 1086.
Count 1 alleges that the appellant manufactured alcoholic, spirituous, or mixed liquors. The conviction, being under count 2, was an acquittal of the charge under count 1; hence the rulings of the court relative to count 1 need not be reviewed here. Rogers v. State, 17 Ala. App. 175, 83 So. 359; Porter v. State, 17 Ala. App. 550, 86 So. 143.
No demurrers were interposed to either count of the indictment, and there was evidence tending to show that the appellant was in possession of a still, or certain parts or appliances thereof to be used for the purpose of manufacturing prohibited liquors, and this more than 60 days after September 30, 1919.
Written charges 13 and 14 were substantially covered by the court's oral charge, and were properly refused.
The witness McDuff was asked the following question over the timely objection of the appellant: "Did you have a conversation with him at the time about the still?" The answer was: "They talked about the still." From aught that appears, this answer may have been favorable to the appellant, and there is nothing in the record to indicate any injury suffered by the appellant on account of the ruling excepted to.
Written charge 9 was covered by given written charges 5 and 8 also the court's oral charge. Moreover, it is predicated on "a reasonable double," when such reasonable doubt must grow out of the testimony.
Written charge 7 is condemned in Amos v. State, 123 Ala. 50,26 So. 524. See, also, Allen v. State, 134 Ala. 159,32 So. 318.
There is no reversible error in the record, and the judgment appealed from is affirmed.
Affirmed.